Citation Nr: 0321055	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  00-19 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma





THE ISSUE

Entitlement to reimbursement or payment of the cost of 
medical services provided the veteran during hospitalization 
from April 5, 2000, to April 7, 2000.





ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1952 to September 1956.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2000 decision by the Department of Veterans Affairs (VA) 
Medical Center (MC) in Muskogee, Oklahoma.  In August 2001, 
the Board remanded the case for additional development.  
Although the subsequent VAMC development is not shown to have 
been in strict compliance with the remand instruction, the 
Board finds, based upon a review of the existing evidence and 
applicable law, that further action would benefit no one, and 
is not required.  


FINDING OF FACT

There was no prior VA authorization for the veteran's non-VA 
treatment from April 5, 2000, to April 7, 2000, and he has no 
adjudicated service-connected disability.


CONCLUSION OF LAW

VA reimbursement or payment for the cost of medical services 
the veteran received during private hospitalization from 
April 5, 2000, to April 7, 2000, is not warranted.  
38 U.S.C.A. §§ 1703, 1728 (West 2002); 38 C.F.R. §§ 17.54, 
17.120 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Board notes that it is unclear whether or not the revised 
provisions of the VCAA apply in claims adjudicated under 
Chapter 17, Title 38 of the United States Code.  There is no 
indication in the VCAA that Congress intended the act to 
revise the unique, specific claim provisions of 38 C.F.R. 
§§ 17.123-17.132.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002).  In addition, the record shows the veteran was 
notified of the VCAA in the August 2001 Board remand and that 
he has been kept apprised of what he must show to prevail in 
his claim, what information and evidence he is responsible 
for, and what evidence VA must secure.  In the circumstances 
of this case, any additional development or notification 
could serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  There is no further duty to notify.  

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility, there are two theories of entitlement which 
must be addressed: (1) whether the services for which payment 
is sought were authorized by VA (38 U.S.C.A. § 1703(a)), and 
(2) whether the claimant is entitled to payment or 
reimbursement for services not previously authorized 
(38 U.S.C.A. § 1728(a)).  See also Hennessey v. Brown, 7 Vet. 
App. 143 (1994).  

The veteran claims payment or reimbursement is warranted 
because he contacted a Muskogee VA medical facility and was 
instructed to go immediately to the nearest private hospital.  
He stated he was told VA would pay for the cost of his 
treatment and noted he had previously been receiving 
treatment for his heart disorder at a VA medical facility in 
Salt Lake City, Utah.  The record indicates authorization for 
private medical care was denied on April 5, 2000, because the 
treatment sought was not associated with a service-connected 
disability.  

VA law provides that in certain cases when VA facilities are 
not capable of furnishing economical hospital care or medical 
services because of geographical inaccessibility or are not 
capable of furnishing the care or services required, the 
Secretary may contract with non-VA facilities to furnish 
hospital care or medical services, including for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a VA facility or nursing home.  38 U.S.C.A. § 1703(a)(3).  
The admission of a veteran to a non-VA hospital at VA expense 
must be authorized in advance, but in the case of an 
emergency existing at the time of admission, an authorization 
may be deemed a prior authorization if an application, 
whether formal or informal, was received or dispatched within 
72 hours after the hour of admission.  38 C.F.R. § 17.54(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the advice of a VA medical employee 
instructing a veteran to seek treatment at a non-VA hospital 
was not the specific type of authorization required for 
reimbursement of private medical expenses.  See Smith v. 
Derwinski, 2 Vet. App. 378, 379 (1992); Malone v. Gober, 10 
Vet. App. 539, 544 (1997).
 
In case law applicable at the time of the veteran's claim, 
the Court held that although a claimant was eligible for VA 
hospital care under 38 U.S.C.A. § 1710, there were no 
provisions under that section to allow for reimbursement of 
medical expenses incurred at a non-VA facility.  Zimick v. 
West, 11 Vet. App. 45, 50 (1998) (citing Malone, 10 Vet. App. 
at 543).  It was noted that payments from the Federal 
Treasury must be authorized by statute, and that government 
employees may not make obligations which were beyond the 
scope authorized by statute.  Id. (citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 424, 110 S. Ct. 2465, 
2471, 110 L. Ed. 2d 387 (1990); 31 U.S.C. 1341(a)).  

The Court in Zimick commented that while 38 U.S.C.A. § 1703 
allowed VA to contract with a non-VA facility for treatment 
of medical emergencies which pose a serious threat to the 
life or health of a veteran receiving medical services in a 
VA facility, that section required that the veteran be in a 
VA facility or receiving medical services in a (VA) facility.  
Id. at 52.  

The evidence of record shows the veteran's request for VA 
authorization of non-VA emergency medical treatment was made 
within 72 hours of his admission, but was denied by the 
Muskogee VAMC on April 5, 2000, because the treatment was not 
for a service-connected disability.  The Board finds this 
determination was not erroneous, and further finds that the 
statements the veteran claims were made by a VA employee were 
insufficient to provide the type of authorization required 
for VA reimbursement of private medical expenses.  (In fact, 
it would be imprudent in a medical emergency for a VA 
employee to advise someone against immediate non-VA care 
pending investigation of whether or not VA payment would be 
authorized.)  Although the veteran had previously been 
treated for a heart disorder at a VA facility, he was not 
physically in a VA facility or receiving medical services in 
a VA facility at the time of his medical emergency.  
Therefore, the Board finds the private medical treatment at 
issue was unauthorized and that payment under 38 U.S.C.A. 
§ 1703 is not warranted.  

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
VA, all of the following must be shown:

(A)	that the treatment was either (1) for an 
adjudicated service-connected disability, or (2) for 
a nonservice-connected disability associated with and 
held to be aggravating an adjudicated service-
connected disability, or (3) for any disability of a 
veteran who has a total disability permanent in 
nature resulting from a service- connected 
disability; or (4) any illness, injury or dental 
condition in the case of veteran who is participating 
in a rehabilitation program under 38 U.S.C.A. Chapter 
31; and 
(B)	that a medical emergency existed and delay would 
have been hazardous to life or health; and 
(C)	that no VA or other Federal facilities were 
feasibly available and an attempt to use them 
beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, 
sound, wise or practicable or treatment had been or 
would have been refused.

See 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120. 

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  Hayes v. Brown, 6 Vet. App. 
66, 69 (1993); see also Malone v. Gober, 10 Vet. App. 539, 
542 (1997), (citing Cotton v. Brown, 7 Vet. App. 325, 327 
(1995)); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The 
proposed provision a]uthorizes reimbursement of certain 
veterans who have service-connected disabilities, under 
limited circumstances, for reasonable value of hospital care 
or medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The veteran does not claim, and the evidence does not show, 
that the treatment he received from April 5, 2000, to April 
7, 2000, was for an adjudicated service-connected disability 
or for a nonservice-connected disability aggravating an 
adjudicated service-connected disability.  A total disability 
rating has not been established, and the veteran was not 
participating in a rehabilitation program under 38 U.S.C.A. 
Chapter 31 at the time of treatment.  In fact, the veteran 
has no established service-connected disabilities and has no 
pending claims for service connection.  Therefore, the first 
of the three listed requirements is not satisfied, and 
entitlement to payment or reimbursement of the unauthorized 
medical expenses in this case is not warranted.  

It is also noteworthy that the Millennium Health Care and 
Benefits Act (MHCBA), effective May 29, 2000, established new 
VA law and provided general authority for the reimbursement 
of non-VA emergency treatment for nonservice-connected 
disabilities for certain veterans.  See 38 U.S.C.A. § 1725; 
38 C.F.R. § 17.1002.  As the treatment for which payment or 
reimbursement is requested in this case was provided prior to 
the effective date of the MHCBA, reimbursement under this new 
law may not be considered.  The MHCBA, unfortunately for the 
appellant, does not provide for retroactive payment or 
reimbursement for such treatment.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.
ORDER

Entitlement to reimbursement or payment of the cost of 
medical services provided the veteran during hospitalization 
from April 5, 2000, to April 7, 2000, is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

